Exhibit 10(g)
AMENDMENT NUMBER ONE
TO THE
HARRIS CORPORATION
1997 DIRECTORS’ DEFERRED COMPENSATION
AND ANNUAL STOCK UNIT AWARD PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2006)
     WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation 1997 Directors’
Deferred Compensation and Annual Stock Unit Award Plan (the “Plan”);
     WHEREAS, pursuant to Paragraph 12 of the Plan, the Board of Directors of
the Corporation (the “Board”) has the authority to amend the Plan; and
     WHEREAS, the Board desires to amend the Plan (i) to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended and (ii) in certain other respects.
     NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended, effective
as of January 1, 2009, as follows:
     1. Paragraph 2 hereby is amended to add the following new definition
therein:
““Separation from Service” shall have the meaning set forth in Treasury
Regulation §1.409A-1(h) (without regard to any permissible alternative
definition thereunder).”
     2. Paragraph 4(a) hereby is amended (i) to replace the phrase “the Balanced
Fund described on Exhibit A” set forth in the sixth sentence thereof with the
phrase “an age-appropriate Lifecycle Fund as available under the Retirement
Plan” and (ii) to add the following new sentence at the end thereof:
“Exhibit A hereto shall, without further action of the Board, be deemed to be
automatically amended to reflect changes, modifications or amendments to
investment funds offered under the Retirement Plan.”
     3. Paragraph 6 hereby is amended in its entirety to read as follows:
“6. Payment of Deferred Director Compensation and Annual Units.
     a. Payment Form and Time. Amounts credited to a Director’s Account,
including Annual Units credited to the Harris Stock Equivalents Subaccount,
shall be paid in the form and at the time or times as set forth on the
Director’s written election delivered to the Secretary at the time such Director
elected to participate in this Plan (or in any legally permissible modification
thereof). A Director’s payout election shall apply to all amounts credited to a
Director’s Account and all earnings thereon regardless of the year in which the
amounts were deferred or credited. The Director’s payout election must specify
whether the payment of the Director’s Account shall be made either in (i) a cash

 



--------------------------------------------------------------------------------



 



lump sum on a date certain within five (5) years following the Director’s
Separation from Service; or (ii) in annual substantially equal installments over
a designated number of years, provided that the Account is fully paid within ten
(10) years of the Director’s Separation from Service. Annual payments shall be
made no earlier than January 1 and no later than January 15 of the applicable
year. Until a Director’s Account has been completely distributed, earnings and
losses on the unpaid balance thereof shall be allocated as provided in
Paragraph 4 above. If a Director did not make a payout election, the Director
shall be deemed to have elected that amounts credited to the Director’s Account
shall be paid in a cash lump sum on the January 15th (or as soon as practicable
thereafter during the same calendar year) following the calendar year in which
the Director Separates from Service.
     Notwithstanding any provision of this Paragraph 6(a) to the contrary:
(A) if advisable to avoid exposing a Director to a claim for recovery of short
swing profits under Section 16(b), prior to the payment of the amount reflected
in the Director’s Account, such payment must be approved in advance by the Board
or a Committee comprised solely of “non-employee directors” as defined in
Rule 16(b)-3(b)(3) under the Exchange Act, as amended, and (B) in the case of a
Director who is a “Specified Employee” under the Harris Corporation Specified
Employee Policy for 409A Arrangements at the time of her or his Separation from
Service, no payments of the Director’s Account shall be made or commence prior
to the date which is six (6) months after the date of the Director’s Separation
from Service (or, if earlier than the end of such six-month period, the date of
the Director’s death). The amount of any payment that otherwise would be paid to
the Director under this Plan during this six-month period instead shall be paid
to the Director on the first business day coincident with or next following the
date that is six months and one day following the date of the Director’s
Separation from Service or, if earlier, within ninety (90) days following the
death of the Director.
     b. Subsequent Elections. A Director may modify his or her election as to
the form or time of payment of the Director’s Account at any time at least
twelve (12) months before the date of the previously elected payment date (or
payment commencement date) and the newly elected payment date (or payment
commencement date) must be at least five (5) years after the previously elected
payment date (or payment commencement date); provided, however, that (a) such
modification shall not become effective until one (1) year after the
modification is filed with the Secretary, (b) the Account shall be fully paid
within ten (10) years of the Director’s Separation from Service, (c) no such
modification shall be made without the prior approval of the Board or a
committee comprised solely of “non-employee directors” as defined in
Rule 16b-3(b)(3) under the Exchange Act, as amended from time to time, if such
approval is advisable to avoid exposing a Director to a claim for recovery of
short swing profits under Section 16(b) and (d) any change in payment form or
time shall not accelerate the schedule of payments in violation of Section 409A
of the Code. A subsequent election pursuant to this Paragraph 6(b) shall be
delivered to the Secretary in the manner prescribed by the Secretary and upon
such delivery shall be irrevocable; provided, however, that any such subsequent
election that violates any of the restrictions set forth in this Paragraph 6(b)
shall be void and of no effect to the extent of such violation.

2



--------------------------------------------------------------------------------



 



     c. Special Transition Election. Notwithstanding Paragraph 6(b) or any other
provision of the Plan to the contrary, at a time determined by the Board or a
committee of the Board designated by the Board, but no later than December 31,
2008 (or any later date permitted under transition rules under Section 409A of
the Code), a Director shall be permitted to modify her or his prior election as
to the form and time of payment of the Director’s Account, subject to rules and
procedures established by the Board or such committee and all requirements of
Section 409A of the Code and guidance provided thereunder.”
     4. Paragraph 7 hereby is amended in its entirety to read as follows:
     “7. Payments in Connection with Change of Control. Notwithstanding anything
contained in this Plan to the contrary, no later than ninety (90) days following
a Change of Control that qualifies as a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), the Corporation shall pay to
each Director (or former Director) a cash lump sum payment equal to the then
remaining balance in his/her Account. This Paragraph may not be amended, altered
or modified following such a Change of Control.”
     5. The Plan hereby is amended to delete Paragraph 8 in its entirety and to
renumber the Plan’s paragraphs and paragraph references accordingly.
     6. Paragraph 8 (as renumbered by item 5 of this Amendment) hereby is
amended to add the phrase “as soon as is reasonably practicable, but no later
than ninety (90) days after the date of the Director’s death” at the end of the
last sentence thereof.
     7. Paragraph 10 (as renumbered by item 5 of this Amendment) hereby is
amended in its entirety to read as follows:
          “10. Funding.
     (a) Plan to Be Unfunded. Except as otherwise required by Paragraph 10(b),
the Corporation shall be under no obligation to acquire, segregate, or reserve
any funds or other assets for purposes relating to this Plan and no Director or
former Director shall have any rights whatsoever in or with respect to any funds
or other assets held by the Corporation for purposes of this Plan or otherwise.
Accounts maintained for purposes of this Plan shall merely constitute
bookkeeping records of the Corporation and shall not constitute any allocation
whatsoever of any assets of the Corporation or be deemed to create any trust or
special deposit with respect to any of the Corporation’s assets.
     (b) Funding of Rabbi Trust. No later than the date on which a Change of
Control occurs, (i) the Corporation shall maintain a rabbi trust (the “Trust”)
as hereinafter described; and (ii) the Corporation shall contribute to the Trust
in cash or other liquid assets acceptable to the trustee of the Trust (A) an
amount equal to the total value of the Directors’ Accounts as of the date on
which the Change of Control occurs; plus (B) the amount of the Trust
administration and trustee fees and expenses (including the fees and expenses of
any agent of the trustee) which the trustee reasonably expects to be incurred

3



--------------------------------------------------------------------------------



 



over the life of the Trust. The terms of the Trust shall generally follow the
model rabbi trust set forth in IRS Revenue Procedure 92-64, except that (1) the
Trust shall be irrevocable from the date of its creation; (2) the Trust shall be
non-amendable by the Corporation except with the consent of the Directors or
former Directors or their respective legal representatives; (3) the power to
direct the investment of the Trust assets shall be held by the Corporation;
(4) the Corporation shall remain liable for the payment of the Directors’
Accounts under the Plan to the extent there is any shortfall of assets under the
Trust; (5) the initial trustee and any successor thereto shall be a bank or
trust company with shareholder equity of at least $1.0 billion; and (6) neither
the Trust nor its assets shall be located or transferred outside the United
States.”
     8. Paragraph 12 (as renumbered by item 5 of this Amendment) hereby is
amended in its entirety to read as follows:
     “12. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Plan comply with the provisions of Section 409A of the
Code. The Plan shall be administered in a manner consistent with this intent,
and any provision that would cause the Plan to fail to satisfy Section 409A of
the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the participants in the Plan). Notwithstanding the foregoing, no
particular tax result for a Director with respect to any income recognized by
the Director in connection with the Plan is guaranteed under the Plan, and the
Director shall be responsible for any taxes imposed on the Director in
connection with this Plan.”

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Harris Corporation does hereby adopt this amendment to
the 1997 Directors’ Deferred Compensation and Annual Stock Unit Award Plan,
effective as of January 1, 2009.

                 
 
      HARRIS CORPORATION
 
       
Date:
  December 30, 2008   By:   /s/   Jeffrey S. Shuman              
 
              Jeffrey S. Shuman
 
               
 
      Title:       Vice President, Human Resources
 
              and Corporate Relations

     
ATTEST:
   
 
   
/s/ Scott T. Mikuen
 
Secretary
    

5